Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 1 of 6 PageID: 181




 Lawrence Katz, Esq.
 Law Offices of Lawrence Katz,
 70 East Sunrise Highway, Suite 500
 Valley Stream, NY 11581
 516-374-2118

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                       NEWARK
                                       :
  AMANDA HAGER,
                                       :                        Case:         17-7450
                            Plaintiff, :
                                       :
              - against -              :
                                       :
  NATIONAL RECOVERY AGENCY,            :
                                       :
                          Defendants. :

                    AFFIRMATION IN SUPPORT OF ATTORNEY FEES

        COUNSEL LAWRENCE KATZ of the LAW OFFICES OF LAWRENCE KATZ states:

               1.       I represent the Plaintiff, Amanda Hager, and state the following based

 upon personal knowledge under the laws prohibiting perjury.

               2.       I am a 1985 graduate of the Boston University School of Law. Over the

 past 20 years, I have represented hundreds of consumers in both the state and federal level. My

 expertise and experience in FDCPA cases is evidenced by twenty-four (24) published opinions

 developed throughout the Second and Third Circuits. My expertise in consumer cases reach well

 beyond the FDCPA onto the full spectrum of representing consumers in proceedings of

 bankruptcy, foreclosure, and money judgments. (Referred herein as “LK”). My hourly rate in

 this matter is a reduced rate of $350.

               3.       In this action, I have worked together with Levi Huebner (“Huebner”), a

 New York attorney a 1996 graduate from Brooklyn Law School. He has represented hundreds of



                                                  Page 1
Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 2 of 6 PageID: 182



 clients on both the federal and state level, and also has experience in cases of FDCPA, money

 judgments, and civil rights. (Referred herein as “LH”); his hourly rate in this matter is also a

 reduced rate of $350.

               4.        On or about April 23, 2015, Plaintiff filed a voluntarily petition for

 bankruptcy in the District of New Jersey (15-17463-RG) in which Schedule F included a $600

 debt for a medical bill dated 2012 claimed by Defendant, National Recovery Agency. (ECF 7-1).

 The following day, the bankruptcy court mailed to Defendant a “Notice of Chapter 7 Bankruptcy

 Case, Meeting of Creditors, & Deadlines.” (ECF 7-2). Defendant did not contest the entry of

 bankruptcy. On or about July 31, 2015, the Bankruptcy Court entered an order discharging

 Plaintiff. (ECF 7-3).

               5.        On or about April 4, 2017, Defendant issued to Plaintiff an account

 statement demanding payment a $600 debt for the same discharged medical bill. (ECF 7-4).

 Defendant’s letter of account statement states that if Amanda does not dispute the account stated

 Defendant will assume the debt as being duly owed for purposes of pursuing collection.

 Defendant injured Defendant’s right to receive truthful information regarding the subject

 discharged debt. The least sophisticated consumer would not know that a debt collector is not

 allowed to keep collecting on a discharged debt thus deceiving the consumer into making

 admissions that would cause the consumer to unintentionally renew the liability of the

 discharged debt.

               6.        On September 25, 2017, Plaintiff commenced this action. (ECF 1). Due to

 a typo in the original complaint, Defendant sought to invoke a statute of limitations defense,

 despite there being none and FRCP Rule 61 requires disregarding such typos. As a direct result,

 on November 20, 2017, Plaintiff filed an amended complaint, which is enclosed as Exhibit A.




                                                    Page 2
Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 3 of 6 PageID: 183



 (ECF 7). The foregoing facts stated and proved in the amended complaint is undisputed for

 purposes of entering judgment in favor of Plaintiff, pursuant to FRCP Rule 12(b)(c).

              7.       On November 29, 2017, Defendant filed an answer to the amended

 complaint. (ECF 8). The following day, Defendant emailed to Plaintiff an offer of judgment,

 accepting liability of $1,001 and an amount for attorney fees to be determined by the Court,

 which is enclosed as Exhibit B. Plaintiff accepted the offer of judgment.

              8.       Since then, in an effort to avoid motion practice, the Court and the parties

 have engaged in discussions in attempting to resolve the amount of attorney fees, and the parties

 have not been able to reach an amicable resolution. As such, the foregoing motion has become

 necessary.

              9.       The following table consists of Plaintiff’s costs of attorney fees of 35.25

 hours in the amount of $12,337.50:




                                                  Page 3
Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 4 of 6 PageID: 184



  Date         Description                                                     Hours   Costs
               LH: Retrieved Plaintiff's bankruptcy records from Pacer,
  9/20/2017    identified the relevant documents                               0.75    262.50
  9/20/2017    LK, LH: Interviewed client, reviewed the bankruptcy records     1       350
               LH: Preliminary research and creating outline for Complaint,
               research for potential class action, manually downloaded 73
               complaints from PACER filed against NRA and reviewed
               them, identified at least four complaints in which NRA
  9/21/2017    persisted collection on a discharged debt                       6       2,100
               LK: Research and drafting Complaint, reviewed the defenses
               NRA interposed in similar actions, and sent to client for
  9/24/2017    verification                                                    5       1,750
               LK: Double checked all the facts and laws relied upon,
               drafted: civil cover sheet with proposed summons, and filed
  9/25/2017    complaint on ECF                                                1.5     525
               LK: Review of answer, compared with allegations in
  11/8/2017    complaint                                                       1       350
               LK, LH: Email from Associate to counsel for Defendant Re:
  11/28/2017   difficulty contacting                                           0.1     35
               LK: Drafted Amended complaint, double checked all the
               facts and laws relied upon to find errors or omissions, sent
  11/28/2017   draft to client for verification, and filed on ECF              1       350
               LK: Review of Answer, compared with allegations in
  11/29/2017   amended complaint                                               0.75    262.5.
               LK, LH: Emails between Associate, and counsel for
  11/30/2017   Defendant Re: settlement, procedural matters.                   1       350
               LK: Review of Defendant’s offer of Judgment and research
  11/30/2017   of relevant case law.                                           1       350
               LK, LH: Further emails between Associate, and counsel for
  12/15/2017   Defendant Re: settlement, procedural matters.                   1       350
               LK: Letter from Plaintiff to the Court and accepting offer of
               judgement, reviewed letter with client, discussion with
  2/5/2018     Plaintiff, and co-counsel                                       1.5     525
  2/13/2018    LK: Reviewed letter filed by Defendant.                         0.5     175
  2/21/2018    LK: Travel to court for conference and attended conference.     5.2     1,820
  2/21/2018    LK: Filed Joint discovery plan.                                 1       350
               LK: Met with client for one hour restates of anticipated
  2/22/2018    judgment                                                        1       350


                                                 Page 4
Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 5 of 6 PageID: 185



  2/27/2018       LK: Review of letter filed by Defendant.                           0.2        70
                  Telephone status conference. Defendants requested that
                  client speak with Judge ex-parte, the court indicated Plaintiff
                  is entitled to legal fees. The Defendants said they would get
                  back to us regarding certain payment plus judgment amount.
                  Thereafter, telephone conference with client regarding
  7/27/2018       foregoing.                                                         0.5        175
                  LK, LH: Review of emails from Defendants rejecting
  8/30/2018       foregoing and discussion with client.                              0.5        175
                  LK, LH: Further discussion with client and responsive email
                  demanding payment or that Plaintiff would commence with
                  motion practice. Defendants did not respond to Plaintiff’s
  8/31/2018       counter demand                                                     0.5        175
                  LK: Drafting of motion for attorney fees, motion, and
  11/11/2018      memorandum, sent to client for review                              3.5        1,225
                  LH: Reviewed Defendant’s belated counter-offer in lieu of
  11/15/2018      Joint Letter by email, and emailed response to Defendants.         .5         175
                  LK: Edited motion for attorney fees, joint status position
  11/18/2018      mooted by within motion.                                           1          350


               10.       The forgoing table list Plaintiff’s costs accumulated in this action in the

 amount of $679.10 including Plaintiff’s award.

  9/20/2017       LH: Pacer costs for retrieving bankruptcy records                            3.70
  9/25/2017       LK: Filing fee.                                                              400.00
  10/20/2017      LK: Service of complaint.                                                    185.00
  11/21/2017      LH: Pacer Research Costs for class action                                    46.90
  2/21/2018       LK: Parking costs                                                            20.00
  2/21/2018       LK: Toll over GWB for Court conference                                       15.00
  2/21/2018       LK: Toll over RFK for Court conference                                       8.50


               11.       The foregoing attorney fees and costs were reasonably incurred in this

 action, due to Defendant, and Plaintiff should recoup the judgment, fees, and costs in the amount

 of $14,017.60.




                                                    Page 5
Case 2:17-cv-07450-MCA-MAH Document 22-1 Filed 11/19/18 Page 6 of 6 PageID: 186



              12.       Plaintiff has no other adequate remedy at law available to redress and

 remedy this controversy for relief.

 WHEREFORE, Plaintiff respectfully asks the Court to enter judgment in Plaintiff’s favor and

        award damages as follows:

          a) $1,001 in favor of Plaintiff;

          b) $12,337.50 for attorney fees subject to enhancment for such other amount Plaintiff
             may further incur in advancing the motion herewithin to bring this action to a
             conclusion;

          c) $679.10 for costs subject to enhancment for such other amount Plaintiff may further
             incur in advancing the motion herewithin; and

          d) For such other and further relief the Court finds as just and equitble in favor of
             Plaintiff.

 Dated: Valley Stream, New York
        November 19, 2018

                                                      Respectfully submitted,
                                                      Law Offices of Lawrence Katz,
                                                              Lawrence Katz
                                                      /s/
                                                      By:     Lawrence Katz


                                         VERIFICATION
        I Levi Huebner verify under the laws prohibiting perjury that all references made herein,

 referring to me, are true and accurate to the best of my knowledge.

 Dated: Brooklyn, NY
        November 19, 2018
                                                      Respectfully submitted,

                                                             Levi Huebner
                                                      /s/
                                                      By: Levi Huebner




                                                   Page 6
